Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00436-CR

                                   Rodrigo GARZA DE LA CRUZ,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2017CRE000344-D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 4, 2019

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both Appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                    PER CURIAM

DO NOT PUBLISH